         Case: 2:15-cv-02467-EAS-KAJ Doc #: 95 Filed: 09/18/19 Page: 1 of 1 PAGEID #: 1218
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                 SouthernDistrict
                                             __________   Districtofof__________
                                                                       Ohio


                     State of Ohio, et al.                     )
                             Plaintiff                         )
                                v.                             )      Case No.     2:15-cv-2467
United States Environmental Protection Agency, et al           )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendants United States Environmental Protection Agency, et al.                                             .


Date:          09/18/2019                                                                  /s/ Erica Zilioli
                                                                                         Attorney’s signature


                                                                                 Erica M. Zilioli, DC Bar No. 488073
                                                                                     Printed name and bar number
                                                                                    U.S. Department of Justice
                                                                                  Environmental Defense Section
                                                                                          P.O. Box 7611
                                                                                     Washington, DC 20044
                                                                                               Address

                                                                                       erica.zilioli@usdoj.gov
                                                                                            E-mail address

                                                                                          (202) 514-6390
                                                                                          Telephone number

                                                                                          (202) 514-8865
                                                                                             FAX number
